DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-9, 12-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to dependent claims 3-4, 12-13 and 21,
	The claims recite details concerning second objects, second processes being responsible for specific functionality distinct from a first process. Certain elements of the instant claims are read upon by the combination of Bent and Gieseke for similar reasons as have been set forth in the prior art rejections below.
	Additionally, of the references made of record below, the Wilkins reference teaches indexing archive files for efficient access to the files. Fisher, in turn, teaches a plurality of objects and iterations including format conversions to suit user needs. However, neither reference teaches the full combination of claim limitations recited in claims 3-4 and similar-in-scope claims 12-13 and 21.


	The claims recite details concerning the manner in which archived objects are subsequently processed in accordance with temporal characteristics of stored data in combination with particular archival configuration settings applied. While the instant claims are read upon, to some extent, by the combination of Bent and Gieseke for similar reasons as have been set forth in the prior art rejections below, the combination would not fully and explicitly teach the full combination of claim limitations presently being recited in claims 5, 8 and 9.
	Further, the Bebchuk and Schiel references teach archive versioning and monitoring. However, Bebchuk and Schiel would not teach the full combination of claim limitations of claims 5, 8 and 9. Similarly, the Herbst reference despite its teaching archive deletion requests would not fully teach the entire combination of claim limitations of claims 5, 8 and 9. Claims 6 and 7 depend upon and further limit the subject matter of claim 5 and are believed to recite allowable subject matter for similar reasons. Claims 14-18 are each similar to claim 5-9 respectively, and claim 22 is similar in scope to claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,069,778 to Bent in view of US Pre-Grant Publication 2011/0264666 to Gieseke.

With regard to independent claim 1,
	Bent teaches a system comprising: 
	a memory storing processor-executable process steps; 
	a processing unit to execute the processor-executable process steps (Bent: col. 5, ll. 29-34 processor executes code stored in memory.) to cause the system to: 
	select an object instance from a database storage to archive to an external storage based on an archiving configuration and attribute values of the object instance (Bent: abstract – computing site, i.e. database system, has data objects being selected for archiving at a cloud, i.e. “external” system. See claim 13 configuration causes archiving determinations of the system. See also fig. 2 cloud object store 250 and sites 210-1 through 210-N. Examiner notes that the file names of the acted-upon files containing the data objects are “attribute values”.); 
	transmit the selection to an application associated with the object instance;
 	determine, based on a response received from the application, to archive the object instance (Bent: col. 2, ll. 6-15 – applications’ checkpoints are among archived data. See claims 1 and 7 – software, i.e. “application associated with”, used to perform archiving and related communication operations. See above citation directed to cloud archiving); 
	mark the object instance as ready for archiving; 
	identify the object instance as ready for archiving;
	mark the object instance in the database storage as archived.  
 (Bent: abstract – parallel computing system, i.e. database system, has data objects being selected for archiving at a cloud, i.e. “external” system. Examiner notes that col. 4, ll. 63-65 refer to objects acted upon by the system’s operations, which prior to functionality of the citations above are “ready for archiving”, as named, i.e. “marked and identified”. Examiner further notes that the system would recognize the resulting name in the cloud system as denoting being “archived” with regard to how the term “archived” is used in the claims with regard to cloud functionality and the resulting plain meaning of the term.); 
	convert the object instance to an object notation format; 
	transmit the converted object instance to a cloud application for storage in an external storage (Bent: abstract – conversion of “instances” to object format with  data objects being selected for archiving at a cloud, i.e. “external” system. See col. 5, ll. 20-25 – communication between processing devices over a network causes the taught functionality to occur, as shown in fig. 5, recited in claims 1, 13 and 21 and shown in fig. 5. See also fig. 2 cloud object store 250 and sites 210-1 through 210-N.); 
	Bent does not fully and explicitly teach in response to a determination that the storage in the external storage is successful, create an index object in the database storage including a subset of fields of the object instance and a link to the converted object instance stored in the external storage.
	Gieseke teaches a system where in response to a determination that storage in an external storage is successful, create an index object in database storage including a subset of fields of an object instance and a link to a converted object instance stored in the external storage (Gieseke: ¶0024 reads in part, “…index builder 113 converts the data objects of the database to corresponding rows in a set of searchable columns… searchable index field corresponds to a table of the relational database 107. In other embodiments, one searchable index column corresponds to a field of each table. Different variations and combinations of formatting the index 111 can be used…” Examiner notes that the citations are directed to a combination with the elements and teachings of the system of Bent.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the index object and field subsets of Gieseke into the cloud data storage system of Bent by programming the instructions of Bent (Bent: col. 5, ll. 29-34) to perform indexing of archived objects including field subsets, as taught by Gieseke. Both systems are object oriented systems (Bent: abstract; Gieseke: ¶0041) directed to efficient data storage (Bent: col. 2, ll. 1-8; Gieseke: ¶0041). An advantage obtained through performance of indexing of archived objects including field subsets would have been desirable to implement in the cloud data storage system of Bent. In particular, the motivation to combine the Bent and 

With regard to dependent claim 2, which depends upon independent claim 1,
	Bent and Gieseke teach a system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: 
	determine a peripheral object instance associated with the object instance (Gieseke: ¶0041 – product variant is a peripheral object associated with the object instance.);
 	convert the peripheral object instance to the object notation format (Gieseke: ¶0041 – peripheral object as cited above. Bent: abstract – conversion of “instances” to object format with  data objects being selected for archiving at a cloud, i.e. “external” system. See col. 5, ll. 20-25 – communication between processing devices over a network causes the taught functionality to occur, as shown in fig. 5, recited in claims 1, 13 and 21 and shown in fig. 5. See also fig. 2 cloud object store 250 and sites 210-1 through 210-N. Examiner notes that the citations are directed to a combination with the elements and teachings of the systems of Bent and Gieseke.); and
 12Docket No. 200153US01 	transmit the converted peripheral object instance to the cloud application for storage in the external storage. (Gieseke: ¶0041 – peripheral object as cited above. Bent: abstract – conversion of “instances” to object format with  data objects being selected for archiving at a cloud, i.e. “external” system. See col. 5, ll. 20-25 – communication between processing devices over a network causes the taught 

	Claims 10-11 and 19-20 are each similar to claims 1-2 respectively and are each rejected under a similar respective rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2013/0080383 to Herbst for archive deletion requests
	-US Patent No. 10,437,791 to Bebchuk for archive versioning, monitoring
	-US Patent No. 10,558,612 Schiel for archive versioning, monitoring
	-US Patent No. 8,990,163 to Fischer for conversion of objects to format specific to a user
	-US Patent No. 9,405,828 to Wilkins for indexing archive files for access efficiency improvement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157


/M.L.B./Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157